Citation Nr: 0739159	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which granted service connection for PTSD.  
A 30 percent disability was assigned.

Procedural history

The veteran served on active duty in the United States Army 
from August 1966 to August 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

Service connection for PTSD was initially denied in an 
October 2000 RO rating decision.  The veteran successfully 
reopened his decision, and in September 2002 the RO granted 
service connection for PTSD; a 30 percent disability rating 
was assigned.  The veteran expressed his disagreement with 
the assigned rating in May 2003 and elected the Decision 
Review Officer (DRO) process.  A DRO conducted a de novo 
review of the claim and issued a decision in a March 2004 SOC 
which continued the veteran's 30 percent disability rating.  
The veteran perfected his appeal with the timely submission 
of his VA form 9 on March 11, 2004.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, chronic sleep 
impairment, ongoing panic attacks, depression, 
hypervigilance, irritability, suicidal ideation and a 
restricted affect. 


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's PTSD, currently evaluated at 30 percent, has not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran received a general VCAA 
notice letter on April 23, 2002, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  With respect to his claim of 
entitlement to an increased rating for service-connected PTSD 
a March 20, 2006 notice letter informed the veteran of what 
was required for a higher disability rating.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would assist him with 
obtaining evidence necessary to support his claim to include 
"medical records, employment records, or records from other 
Federal agencies."  With respect to private treatment 
records, the letter included VA Form 21-4142, Authorization 
and Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The Board notes that the April 2002 letter specifically 
informed the veteran: 
"It's still your responsibility to support your claim with 
appropriate evidence."  Furthermore, a March 29, 2006 letter 
specifically requested "If you have any information or 
evidence that you have not previously told us about or given 
to us . . . please tell us or give us that evidence now."  
This complies with the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.   

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his VA treatment records 
and has provided VA examinations in July 2002 and February 
2005.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2006 as was detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology was the result of his service-connected PTSD and 
non service-connected personality disorder and alcohol and 
cocaine abuse.  The Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence in the instant case does not 
successfully differentiate between symptomatology associated 
with the veteran's PTSD and that resulting from his 
personality disorder.  However, there is ample evidence of 
the difficulties that the veteran is experiencing due to his 
well-documented polysubstance abuse.  Such problems will not 
be considered in assigning a disability rating.   

Schedular rating

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  As described above, a 30 percent 
disability rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  

A 30 percent disability rating was assigned by the RO in 
September 2002 based on evidence of anxiety, occasional panic 
attacks, difficulty sleeping and a depressed mood.  

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing effective 
work and social relationships.  For reasons explained in 
greater detail below, the Board concludes that a 50 percent 
rating is not warranted. 

In February 2005 the veteran underwent a VA examination, 
which revealed that the veteran had full use of his short and 
long term memory.  The VA examiner noted that there were no 
problems with language function and there was no indication 
of cognitive impairment.  Similarly, a July 2002 VA 
examination found the veteran's memory intact, he had good 
concentration and his thought process was described as "goal 
directed."  As a result, the impaired abstract thinking or 
judgment criteria have not been met.  Furthermore the Board 
notes that nowhere in the VA examination reports or treatment 
records is the veteran described as having circumstantial, 
circumlocutory or stereotyped speech. 
 
With respect to panic attacks, in the July 2002 VA 
examination the veteran reported having one panic attack 
while in jail.  However, in November 2003 the veteran 
reported suffering from ongoing panic attacks.  See VA 
outpatient treatment records dated August 18, 2003.  While 
the medical treatment record did not describe how frequent 
"ongoing" is, the Board believes that the report is 
sufficient to establish that the veteran suffers from panic 
attacks occurring more than once a week. 

During the February 2005 VA examination the veteran stated 
that he does "nothing in the area of fun" and that he does 
not have a social life.  Despite the veteran's assertions, 
the February 2005 examiner noted that the veteran relayed 
stories of often being "harassed" by the police when 
sitting at a bus stop with his friends and when out late at 
night.  The examiner stated: "these descriptions are 
somewhat at odds with his claim that he . . . doesn't enjoy 
any type of social life."  The evidence of record also 
indicates that the veteran recently started dating and spends 
a majority of his time at his girlfriends house.  He has 
stated that they attended the "Sunday jazz festival at the 
park."  While the Board is cognizant of the veteran's 
assertions and prior employment difficulties, the evidence 
fails to demonstrate that the veteran currently has 
difficulty establishing and maintaining effective work and 
social relationships.  

During the July 2002 VA examination, the veteran's affect was 
described as restricted.  In February 2004 L.L., M.S.W., 
observed a reduced affect in the veteran but did not specify 
whether his affect was flattened, blunted, or restricted.  
The medical evidence does not indicate that the veteran has 
ever been described as having a flattened affect.  The Board 
notes that a flattened affect and a restricted affect are 
medical terms of art with separate and distinct meanings.  
See Dorland's Illustrated Medical Dictionary, 30th Edition, 
page 36 (2003) [defining a flattened affect a "lack of signs 
expressing affect" and a restricted affect as "a reduction 
in the intensity of affect"]. 

Treatment records from the VAMC in Dayton, Ohio indicate that 
the veteran has difficulty with anger outbursts and in the 
July 2002 VA examination the veteran was described as 
experiencing periods of sadness; however, there is no 
indication in the medical record that the veteran experiences 
any disturbances in motivation due to PTSD.  Furthermore, 
there is no medical evidence indicating that the veteran has 
any difficulty understanding complex commands and he has not 
so alleged. 

As indicated above, only one of the nine criteria necessary 
for a 50 percent rating has been met.  A review of the 
medical evidence indicates that the veteran's psychiatric 
symptomatology centers around his difficulty sleeping, 
nightmares and ongoing anxiety.  As detailed in the law and 
regulations section above, these symptoms are more congruent 
with the veteran's currently assigned 30 percent disability 
rating.  Therefore, based on a review of all the evidence, 
the Board concludes that an increased rating to 50 percent is 
not warranted. 

The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  The record indicates 
that the veteran has met only one of the criteria for a 70 
percent rating.  VA outpatient treatment records from March 
2004 indicate that the veteran has expressed suicidal 
ideation.  There is no evidence of record indicating the 
veteran has obsessional rituals which interfere with routine 
activities, illogical speech or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Nor is there evidence of 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.

The Board's inquiry is not necessarily strictly limited to  
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such  
pathology.  

As was alluded to above, the medical evidence of record 
indicates that the veteran's principal problem is 
polysubstance abuse, to include alcohol, cocaine and 
marijuana.   His history includes homelessness and drifting 
from place to place.  
See, e.g., the report of a January 1997 admission to the 
Homeless Veteran's Program.  [Of interest, the veteran 
smelled of alcohol on admission, and he was noncompliant with 
treatment; PTSD was not mentioned.]  By his own report, he 
served 8 months in jail after leading the police on a 11-mile 
car chase in 1986.  See the report of a July 2002 VA 
psychiatric evaluation. 

The Board additionally observes that GAF scores assigned in 
the June 2002 and February 2005 VA examinations, 60 and 58, 
respectively, are reflective of mild to moderate impairment 
due to PTSD, which is consistent with the veteran's assigned 
30 percent disability rating.

Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD most closely approximates 
that which allows for the assignment  of a 30 percent 
evaluation.  An increased rating is therefore denied.

Fenderson considerations

The veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, June 2, 2000.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently assigned 30 percent.  The February 2005 and 
July 2002 VA examination reports indicate the disability has 
remained relatively stable throughout the period.  There have 
been no medical findings and no other evidence which would 
allow for the assignment of an increased disability rating at 
any time during the period of time here under consideration.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not indicate 
that the veteran has required frequent hospitalizations for 
his PTSD.  With respect to marked interference with 
employment, the evidence indicates that the veteran last 
worked in 2003.  The medical evidence specifically states 
that the veteran's employment difficulties stem from his 
polysubstance (cocaine, alcohol and cannabis) abuse.  See, 
e.g., VAMC Little Rock hospital discharge summary dated 
August 2003.   

There is no medical evidence to indicate that the veteran's 
service-connected PTSD impacts his ability to maintain 
employment, beyond the level contemplated in the currently 
assigned disability rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the  
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD. 


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


